Per Curiam.
At the present term of the court we had occasion to consider the question of the necessity of a surrogate making findings of fact in probate cases, (In re Peck, 14 N. Y. Supp. 899,) and it was decided that the provisions of section 2545 of the Code were mandatory, and could not be disregarded. In the present proceeding it appears from the record that the surrogate was expressly asked to make findings of fact, which he refused to do, making a record of his refusal, to which a formal exception was taken; and under the ruling we have made, above cited, (In re Peck,) it is clear the refusal of the surrogate to make any findings was erroneous, and therefore the decree must be reversed.